 

‘21

SOOO OB

10
11
12
13
14
15
16
17
18
19
20

22

23):

24
25
26

 

Case 2:17-cv-00932-JLR Document 141-2 Filed 07/26/19 Page 1 of 2

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
CY WEE GROUP LTD.,, . CASE NO, 2:17-cv-00932-JLR
Plaintiff,
v. JURY TRIAL DEMANDED
HTC CORPORATION and
HTC AMERICA, INC.,,
Defendants,
HTC CORPORATION and ORDER GRANTING MOTION TO FILE
HTC AMERICA, INC, UNDER SEAL
Third-Party Plaintiffs, [PROPOSED]
v.
CY WEE MOTION GROUP LTD.,,
Third-Party Defendant

 

 

 

Having considered Third-Party Defendant CyWee Motion Group Ltd.’s (“CyWee”)
Motion to File Under Seal, and all other papers filed in support of the Motion, the Court
finds that good cause exists to file the requested materials under seal.

IT IS HEREBY ORDERED that CyWee’s Motion to File Under Seal is
GRANTED. Accordingly, CyWee’s Reply in Support of Its Motion for Summary Judgment
shall be filed under seal.

 

SHORE CHAN DEPUMPO.LLP
[PROPOSED ] ORDER GRANTING MOTION TO FILE 901 MAIN STREET, SUITE 3300
UNDER SEAL DALLAS, TX 75202
CASE NO, 2:17-CV-932-JLR TELEPHONE: 214-693-9110

 

 
SO Ss Oe

10
UW
12
13
14
15
16

18
19
20
21
22
23
24
25
26

17

Case 2:17-cv-00932-JLR Document 141-2 Filed 07/26/19 Page 2 of 2

IT IS SO ORDERED.

Dated this. la" day of Saas. 2019. CL LYUX

HONORABLE JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

 

 

 

SHORE GHAN DEPUMPO LLP

PROPOSED ] ORDER GRANTING MOTION TO FILE 901 MAIN STREET, SUITE 3300

NDER SEAL DALLAS, TX 75202

| | CASE No. 2:17-Cv-932-JLR TELEPHONE; 214-592-9110-

 

 
